Title: To Thomas Jefferson from James McDowell, 25 August 1807
From: McDowell, James
To: Jefferson, Thomas


                        
                             Pittsburgh 25 August 1807. 
                        
                        The subscribers Inhabitants of Pittsburgh would beg leave respectfully to represent That by a law of the
                            United States it is directed that a Surveyor shall be appointed for Pittsburgh for the purpose therein mentioned
                        We would take the liberty of recommending to you Mr Zachariah A Tannehill of Pittsburgh as a Republican a man
                            of integrity and skill and in every respect qualified for the faithful discharge of the duties of that office. Our
                            knowledge of the character of Mr Tannehill has induced us to make this application and thus to solicit his appointment to
                            this office. We pledge ourselves for his faithful discharge of the duties attached to it. 
                        
                            James McDowell
                            
                            
                                and 9 other signatures
                            
                        
                    